Exhibit 10.1 AGREEMENT AND PLAN OF MERGER dated as of January 7, 2008 by and among MUTUALFIRST FINANCIAL, INC. MUTUALFIRST ACQUISITION CORP. and MFB CORP. TABLE OF CONTENTS Page RECITALS 1 ARTICLE I CERTAIN DEFINITIONS 2 1.1 Certain Definitions 2 ARTICLE II THE TRANSACTIONS 9 2.1 The Merger 9 2.2 Bank Merger 10 2.3 Effective Date 10 2.4 Reservation of Right to Revise Transactions 11 ARTICLE III CONVERSION OF SHARES 11 3.1 Conversion of MFB Common Stock; Merger Consideration 11 3.2 Election Procedures 12 3.3 Delivery of Aggregate Merger Consideration to Exchange Agent; Payment of Merger Consideration Relating to Certificates Surrendered at or Prior to the Election Deadline. 15 3.4 Exchange and Other Procedures Relating to Certificates Surrendered after the Election Deadline. 15 3.5 Return of Exchange Fund. 16 3.6 Withholding. 16 ARTICLE IV ACTIONS PENDING TRANSACTION 17 4.1 Forbearances of MFB and its Subsidiaries. 17 4.2 Forbearances of MutualFirst and its Subsidiaries. 20 ARTICLE V REPRESENTATIONS AND WARRANTIES OF MFB 22 5.1 Standard. 22 5.2 Capitalization. 22 5.3 Organization, Standing and Authority of MFB. 23 5.4 MFB Subsidiaries. 23 5.5 Authorized and Effective Agreement. 23 5.6 Securities Documents and Regulatory Reports. 25 5.7 Material Adverse Effect. 25 5.8 Environmental Matters. 25 5.9 Tax Matters. 26 5.10 Legal Proceedings. 27 5.11 Compliance with Laws. 27 5.12 Employee Benefit Plans. 28 5.13 Certain Contracts. 29 5.14 Brokers and Finders. 29 5.15 Insurance. 29 5.16 Properties. 30 5.17 Labor. 30 5.18 Allowance for Loan Losses. 30 5.19 Transactions with Insiders. 30 5.20 Fairness Opinion. 31 5.21 No Undisclosed Liabilities. 31 5.22 Indemnification. 31 5.23 Loan Portfolio. 31 5.24 Investment Portfolio. 32 5.25 Books and Records. 32 5.26 Defaults. 32 5.27 Intellectual Property. 32 5.28 Risk Management Instruments. 32 5.29 Trust Administration. 33 5.30 Internal Controls. 33 5.31 Takeover Laws. 33 5.32 Representations Not Misleading. 33 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF MUTUALFIRST 34 6.1 Standard. 34 6.2 Capitalization. 34 6.3 Organization, Standing and Authority of MutualFirst. 34 6.4 MutualFirst Subsidiaries. 35 6.5 Authorized and Effective Agreement. 35 6.6 Securities Documents and Regulatory Reports. 36 6.7 Material Adverse Effect. 36 6.8 Environmental Matters. 37 6.9 Tax Matters. 37 6.10 Legal Proceedings. 38 6.11 Compliance with Laws. 38 6.12 Employee Benefit Plans. 39 6.13 Brokers and Finders. 39 6.14 Insurance. 39 6.15 Properties. 39 6.16 Labor. 39 6.17 Allowance for Loan Losses. 40 6.18 Transactions with Insiders. 40 6.19 Fairness Opinion. 40 6.20 No Undisclosed Liabilities. 40 6.21 Indemnification. 40 6.22 Loan Portfolio. 41 6.23 Investment Portfolio. 41 6.24 Books and Records. 41 6.25 Defaults. 42 6.26 Intellectual Property. 42 6.27 Risk Management Instruments. 42 6.28 Trust Administration. 42 6.29 Internal Controls. 42 6.30 Takeover Laws. 43 6.31 Representations Not Misleading. 43 ARTICLE VII COVENANTS 43 7.1 Reasonable Best Efforts. 43 7.2 MFB Shareholder Approval. 43 7.3 MutualFirst Shareholder Approval. 44 7.4 Registration Statement and Joint Proxy Statement. 44 7.5 Access; Information. 45 7.6 Alternative Proposal. 47 7.7 Press Releases. 47 7.8 Takeover Laws. 47 7.9 Conforming Entries. 47 7.10 Systems Integration. 48 7.11 Listing. 49 7.12 Regulatory Applications. 49 7.13 Current Information and Attendance at Board Meetings. 49 7.14 Officers’ and Directors’ Insurance; Indemnification. 50 7.15 Benefit Plans. 51 7.16 MFB Stock Options. 53 7.17 Notification of Certain Matters. 54 7.18 Litigation Matters. 54 7.19 Section 16(b) Exemption. 54 7.20 Reservation of Shares. 55 7.21 Expansion of MutualFirst Board and MFSB Board. 55 7.22 Supplemental Indenture. 55 ARTICLE VIII CONDITIONS PRECEDENT 55 8.1 Conditions Precedent – Parties. 55 8.2 Conditions Precedent - MFB. 56 8.3 Conditions Precedent - MutualFirst. 57 ARTICLE IX TERMINATION, WAIVER AND AMENDMENT 57 9.1 Termination. 57 9.2 Effect of Termination. 60 9.3 Survival or Non-Survival of Representations, Warranties and Covenants. 60 9.4 Waiver. 60 9.5 Amendment or Supplement. 60 9.6 Termination Fee. 60 9.7 Relief for Willful Breach; Specific Performance. 61 ARTICLE X MISCELLANEOUS 61 10.1 Expenses. 61 10.2 Entire Agreement. 62 10.3 No Assignment. 62 10.4 Notices. 62 10.5 Interpretation. 63 10.6 Counterparts. 63 10.7 Governing Law. 63 10.8 Severability. 63 EXHIBITS Exhibit AForm of MFB Voting Agreement Exhibit BForm of MutualFirst Voting Agreement Exhibit CEmployment Agreement for Charles J. Viater AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is dated as of January 7, 2008, by and between MutualFirst Financial, Inc., a Maryland corporation (“MutualFirst”), MutualFirst Acquisition Corp., a newly formed Indiana corporation and wholly owned subsidiary of MutualFirst (“Acquisition Corp.”) and MFB Corp., an Indiana corporation (“MFB”). RECITALS WHEREAS, the Board of Directors of each of MutualFirst, Acquisition Corp. and MFB (i)has determined that this Agreement and the business combination and related transactions contemplated hereby are in the best interests of their respective companies and shareholders and (ii)has determined that this Agreement and the transactions contemplated hereby are consistent with and in furtherance of their respective business strategies, and (iii)has adopted a resolution approving this Agreement and declaring its advisability; WHEREAS, in accordance with the terms of this Agreement, MFB will merge with and into Acquisition Corp. (the “Merger”), and immediately thereafter MFB Financial, a federally chartered savings bank and wholly owned subsidiary of MFB (“MFB Financial”), will be merged (the “Bank Merger”) with and into Mutual Federal Savings Bank, a federally chartered savings bank and wholly owned subsidiary of MutualFirst (“MFSB”); WHEREAS, as a condition to the willingness of MutualFirst to enter into this Agreement, each of the directors of MFB has entered into a Voting Agreement, substantially in the form of ExhibitA hereto, dated as of the date hereof, with MutualFirst (each an “MFB Voting Agreement”), pursuant to which each such person has agreed, among other things, to vote all shares of common stock of MFB owned by such person in favor of the approval of this Agreement and the transactions contemplated hereby, upon the terms and subject to the conditions set forth in such MFB Voting Agreement; WHEREAS, as a condition to the willingness of MFB to enter into this Agreement, each of the directors of MutualFirst has entered into a Voting Agreement, substantially in the form of ExhibitB hereto, dated as of the date hereof, with MFB (each a “MutualFirst Voting Agreement”), pursuant to which each such director has agreed, among other things, to vote all shares of common stock of MutualFirst owned by such person in favor of the approval of the issuance of MutualFirst common stock as contemplated by this Agreement, upon the terms and subject to the conditions set forth in such MutualFirst Voting Agreement; WHEREAS, the parties intend the Merger to qualify as a reorganization within the meaning of Section368(a) of the Internal Revenue Code of 1986, as amended (the “Code”), and that this Agreement be and is hereby adopted as a “plan of reorganization” as such term is used in Sections354 and 361 of the Code; and WHEREAS, the parties desire to make certain covenants, representations, warranties, and agreements in connection with the business transactions described in this Agreement and to prescribe certain conditions thereto. 1 NOW, THEREFORE, in consideration of the mutual covenants, representations, warranties and agreements herein contained, and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLEI CERTAIN DEFINITIONS 1.1Certain Definitions.The following terms are used in this Agreement with the meanings set forth below: “Acquisition Corp.” has the meaning set forth in the preamble to this Agreement. “Additional Consideration” has the meaning set forth in Section9.1(i)(2). “Agent” has the meaning set forth in Section3.2(b). “Aggregate Merger Consideration” has the meaning set forth in Section 3.1(d). “Agreement” means this Agreement, as amended or modified from time to time in accordance with Section9.5. “Alternative Proposal” means any proposal to engage in, or a public announcement to engage in, or a filing with any Governmental Authority with respect to, any merger or consolidation with, purchase or lease of substantially all assets of, purchase of securities representing 20% or more of the voting power of, or any similar transaction involving, MFB or MFB Financial, but specifically excluding the transactions contemplated by this Agreement. “Articles of Merger” has the meaning set forth in Section 2.1(b) “Assumed Option” has the meaning set forth in Section7.16. “Bank Merger” has the meaning set forth in the Recitals to this Agreement. “Cash Consideration” has the meaning set forth in Section3.1(c)(1). “Cash Election” has the meaning set forth in Section3.1(c)(1). “Cash Election Shares” has the meaning set forth in Section3.2(a). “Certificates” means certificates evidencing shares of MFB Common Stock. “Change in Recommendation” has the meaning set forth in Section7.2(a). “Claim” has the meaning set forth in Section 7.14(b). “COBRA” has the meaning set forth in Section7.15(c). “Code” has the meaning set forth in the Recitals to this Agreement. 2 “Competing Acquisition Agreement” has the meaning set forth in Section7.2(c). “Continuing Employees” has the meaning set forth in Section7.15(b). “CRA” means the Community Reinvestment Act. “Defined Benefit Plan” means any qualified pension plan constituting a defined benefit plan within the meaning of Section3(35) of ERISA. “DOJ” means the United States Department of Justice. “Effective Date” has the meaning set forth in Section2.3. “Effective Time” has the meaning set forth in Section2.1(b). “Election Deadline” has the meaning set forth in Section3.2(c). “Election Form” has the meaning set forth in Section3.2(b). “Environmental Claim” means any written notice from any Governmental Authority or third party alleging potential liability (including potential liability for investigatory costs, cleanup costs, governmental response costs, natural resources, damages, property damages, personal injuries or penalties) arising out of, based on, or resulting from the presence, or release into the environment, of any Materials of Environmental Concern. “Environmental Laws” means any federal, state or local law, statute, ordinance, rule, regulation, code, license, permit, authorization, approval, consent, order, judgment, decree, injunction or agreement with any Governmental Authority relating to (a)the protection, preservation or restoration of the environment (including air, water vapor, surface water, groundwater, drinking water supply, surface soil, subsurface soil, plant and animal life or any other natural resource), and/or (b)the use, storage, recycling, treatment, generation, transportation, processing, handling, labeling, production, release or disposal of Materials of Environmental Concern.The term Environmental Law includes (i)the Comprehensive Environmental Response, Compensation and Liability Act, as amended, 42 U.S.C. §9601, et seq; the Resource Conservation and Recovery Act, as amended, 42 U.S.C. §6901, et seq; the Clean Air Act, as amended, 42 U.S.C. §7401, et seq; the Federal Water Pollution Control Act, as amended, 33 U.S.C. §1251, et seq; the Toxic Substances Control Act, as amended, 15 U.S.C. §9601, et seq; the Emergency Planning and Community Right to Know Act, 42 U.S.C. §1101, et seq; the Safe Drinking Water Act, 42 U.S.C. §300f, et seq; and all comparable state and local laws, and (ii)any common law (including common law that may impose strict liability) that may impose liability or obligations for injuries or damages due to, or threatened as a result of, the presence of or exposure to any Materials of Environmental Concern. “Environmental Studies” has the meaning set forth in Section7.5(a). “ERISA” means the Employee Retirement Income Security Act of 1974, as amended. “ESOP” means a qualified employee stock ownership plan. 3 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules and regulations thereunder. “Exchange Agent” means such financial institution mutually agreed upon by the Parties. “Exchange Fund” has the meaning set forth in Section3.3. “Exchange Ratio” has the meaning set forth in Section3.1(c)(2). “Expert’s Opinion” has the meaning set forth in Section7.5(a). “FDIC” means the Federal Deposit Insurance Corporation. “FHLB” means the Federal Home Loan Bank of Indianapolis. “Final MutualFirst Share Value” means the arithmetic average of the closing sales prices of MutualFirst Common Stock reported on the Nasdaq for the five consecutive trading days immediately preceding but not including the trading day prior to the Effective Date. “FINRA” means the Financial Industry Regulatory Authority or any successor thereto. “GAAP” means generally accepted accounting principles. “Governmental Authority” means any court, administrative agency or commission or other federal, state or local governmental authority or instrumentality. “IBCL” means the Indiana Business Corporation Law “include,” “includes” and “including” shall be deemed to be followed by the phrase “without limitation”. “Independent Expert” has the meaning set forth in Section7.5(a). “Indiana Secretary” means the Secretary of State of the State of Indiana. “Insurance Amount” has the meaning set forth in Section7.14(a). “Intellectual Property” has the meaning set forth in Section5.27. “IRS” means the Internal Revenue Service. “Joint Proxy Statement-Prospectus” has the meaning set forth in Section7.4(a). “Knowledge” as used with respect to a Person (including references to such Person being aware of a particular matter) means those facts that are actually known by any executive officer or director of such Person, and includes any facts, matters or circumstances set forth in any written notice from any Governmental Authority or any other material written notice received by that Person. 4 “Lien” means any mortgage, pledge, security interest, lien or encumbrance. “Material Adverse Effect” means, with respect to a Party, any effect that (i)is material and adverse to the financial position, results of operations, business, or operations of a Party and its Subsidiaries taken as a whole or (ii)would materially impair the ability of a Party to perform its obligations under this Agreement or otherwise materially impede the consummation of any of the Transactions; provided, however, that a Material Adverse Effect shall not be deemed to include the impact of (a)changes in thrift and similar laws of general applicability to depository institutions generally or interpretations thereof by Governmental Authorities, or other changes affecting depository institutions generally, including changes in general economic conditions and changes in prevailing interest and deposit rates (b)changes in GAAP or regulatory accounting requirements applicable to thrifts and their holding companies generally, (c)any modifications or changes to policies, practices or charges, in each case taken by MFB or any of its Subsidiaries at the written request of MutualFirst or taken by a Party or its Subsidiaries in accordance with GAAP, (d)the impact of the announcement of this Agreement, (e) expenses incurred in connection with this Agreement or the Transactions, (f)actions or omissions of a Party taken with the prior written consent of the other Party or as permitted by this Agreement, (g)the payment of any amounts due to, or the provision of any other benefits to, any directors, officers or employees of MFB and its Subsidiaries under employmentcontracts, employee benefit plans, change in control agreements, severance agreements or other arrangements in existence as of the date hereof as Previously Disclosed, (h)changes in national or international political or social conditions including the engagement by the United States in hostilities whether or not pursuant to the declaration of a national emergency or war, or the occurrence of any military or terrorist attack upon or within the United States, or any of its territories, possession or diplomatic or consular offices or upon any military installation, equipment or a personnel of the United States, unless it uniquely affects either or both of the Parties and (i)any change in the value of the securities or loan portfolio, or any change in value of the deposits or borrowings, of and from a change in interest rates generally. “Materials of Environmental Concern” means pollutants, contaminants, wastes, toxic substances, petroleum, petroleum products and any other materials regulated under Environmental Laws. “MFB” has the meaning set forth in the preamble to this Agreement. “MFB Advisor” means Stifel, Nicolaus & Company, Incorporated “MFB Articles” means the Articles of Incorporation of MFB Corp. “MFB Board” means the Board of Directors of MFB Corp. “MFB By-Laws” means the Code of By-Laws of MFB Corp. “MFB Common Stock” means the common stock, without par value, of MFB Corp. “MFB Employee Plans” means all stock option, restricted stock, stock unit, employee stock purchase, ownership and stock bonus plans, pension, profit-sharing and retirement plans, deferred compensation, consultant, bonus and group insurance contracts, arrangements and agreements, or any trust agreement (or similar arrangement) related thereto, all other incentive, health, welfare and benefit plans and arrangements maintained for the benefit of, and any employment, retirement, or similar agreement, arrangement or understanding pursuant to which any payment (whether of severance pay or otherwise) is, will or may become due to, any present or former directors, employees or consultants of MFB or any of its Subsidiaries, whether written or oral. 5 “MFB Financial Change In Control Agreement” means the Change in Control Agreement between MFB Financial and James P. Coleman dated September 18, 2007. “MFB Financial Director Fee Continuation Agreements” means the Director Fee Continuation Agreements between MFB Financial and its directors dated September 18, 2007. “MFB Financial Employment Agreements” means the Amended and Restated Employment Agreements between MFB Financial and each of Charles J. Viater, Donald R. Kyle and Terry L. Clark, effective January 1, 2005 in the case of Viater and Kyle and effective January 16, 2007 in the case of Clark. “MFB Financial Salary Continuation Agreement” means the Salary Continuation Agreement between MFB Financial and Charles J. Viater as adopted on September 18, 2007. “MFB Insiders” has the meaning set forth in Section5.19. “MFB Meeting” has the meaning set forth in Section 7.2(a). “MFB Objection Notice” has the meaning set forth in Section 7.5(a). “MFB Section16 Information” has the meaning set forth in Section7.19. “MFB Shareholder Rights” has the meaning set forth in Section5.2(a). “MFB Stock Options” has the meaning set forth in Section5.2(b). “MFB Stock Option Plans” means the 1orp. Stock Option Plan, the 2orp. Stock Option Plan and the 2orp. Stock Option and Incentive Plan. “MFB Voting Agreement” has the meaning set forth in the Recitals of this Agreement. “MFSB” has the meaning set forth in the Recitals to this Agreement. “MutualFirst” has the meaning set forth in the preamble to this Agreement. “MutualFirst Advisor” means Sandler O’Neill & Partners, L.P. “MutualFirst Articles” means the Articles of Incorporation of MutualFirst Financial, Inc. “MutualFirst Board” means the Board of Directors of MutualFirst Financial, Inc. “MutualFirst By-Laws” means the ByLaws of MutualFirst Financial, Inc. 6 “MutualFirst Common Stock” means the common stock, par value $0.01 per share, of MutualFirst Financial, Inc. “MutualFirst Insiders” has the meaning set forth in Section6.18. “MutualFirst Meeting” has the meaning set forth in Section7.3. “MutualFirst Voting Agreement” has the meaning set forth in the Recitals of this Agreement. “Merger” has the meaning set forth in the Recitals to this Agreement. “Merger Consideration” has the meaning set forth in Section3.1(d). “Mixed Election” has the meaning set forth in Section3.1(c)(3). “Nasdaq” means the Nasdaq Stock Market. “Non-Election Shares” has the meaning set forth in Section3.2(a). “OTS” means the Office of Thrift Supervision of the Department of the Treasury. “Parties” means MFB, MutualFirst and Acquisition Corp. “Party” means MFB, MutualFirst or Acquisition Corp. “Person” means any individual, bank, corporation, partnership, joint venture, limited liability company, association, joint-stock company, business trust or unincorporated organization. “Previously Disclosed” means disclosed in a Party’s Securities Documents which are publicly available prior to the date hereof or in a written disclosure schedule delivered on the date hereof by the disclosing Party to the other Party and describing or listing in reasonable detail the matters contained therein. “Registration Statement” has the meaning set forth in Section7.4(a). “Regulatory Authority” means any Government Authority charged with the supervision or regulation of financial institutions (or their holding companies or subsidiaries) including the OTS, the FDIC, the DOJ and the FINRA. “REO” means real estate acquired by an entity in foreclosure or by deed in lieu of foreclosure. “Representatives” means, with respect to any Person, such Person’s directors, officers, employees, accountants, legal or financial advisors or any representatives of such legal or financial advisors. “Required Environmental Expenditures” has the meaning set forth in Section7.5(a). 7 “Resolution Period” has the meaning set forth in Section 7.5(a). “Rights” means with respect to any Person, securities or obligations convertible into or exercisable or exchangeable for, or giving any person any right to subscribe for or acquire, or any options, calls or commitments relating to, or any stock appreciation right or other instrument the value of which is determined in whole or in part by reference to the market price or value of, shares of capital stock or earnings of such Person. “Rights Agreement” has the meaning set forth in Section5.2(a). “Rule 16(b) Insiders” has the meaning set forth in Section7.19. “SEC” means the Securities and Exchange Commission. “Securities Act” means the Securities Act of 1933, as amended. “Securities Documents” means all reports, forms, offering circulars, proxy statements, registration statements and all similar documents filed, or required to be filed, pursuant to the Securities Laws. “Securities Laws” means the Securities Act; the Exchange Act; the Investment Company Act of 1940, as amended; the Investment Advisers Act of 1940, as amended; the Trust Indenture Act of 1939, as amended, and the rules and regulations of the SEC. “Shortfall Number” has the meaning set forth in Section3.2(f). “Stock Consideration” has the meaning set forth in Section3.1(c)(2). “Stock Conversion Number” has the meaning set forth in Section3.2(d). “Stock Election” has the meaning set forth in Section3.1(c)(2). “Stock Election Shares” has the meaning set forth in Section3.2(a). “Stock Election Number” has the meaning set forth in Section3.2(e). “Subsidiary” means any entity which is required to be consolidated with a Party for financial reporting purposes. “Superior Proposal” means any bona fide written Alternative Proposal which the MFB Board determines in good faith to be more favorable from a financial point of view to its shareholders than the Merger, (1)after receiving the advice of the MFB Advisor or such other financial advisor (who shall be a nationally recognized investment banking firm), (2)after taking into account the likelihood of consummation of such transaction on the terms set forth therein (as compared to, and with due regard for, the terms herein) and (3)after taking into account all legal(with the advice of outside counsel), financial (including the financing terms of any such proposal), regulatory and other aspects of such proposal and any other relevant factors permitted under applicable law as reasonably determined by the MFB Board; provided however, for purposes hereof the reference to “20%” in the definition of Alternative Proposal shall be deemed to be “50.1%”. 8 “Surviving Corporation” has the meaning set forth in Section2.1(a). “Takeover Laws” has the meaning set forth in Section5.31. “Tax” and “Taxes” means all federal, state, local or foreign taxes, charges, fees, levies or other assessments, however denominated, including all net income, gross income, gains, gross receipts, sales, use, ad valorem, goods and services, capital, production, transfer, franchise, windfall profits, license, withholding, payroll, employment, medicare, disability, employer health, excise, estimated, severance, stamp, occupation, property, environmental, unemployment or other taxes, custom duties, fees, assessments or charges of any kind whatsoever, together with any interest and any penalties, additions to tax or additional amounts, in each case imposed by any Governmental Authority. “Tax Returns” means any return, amended return or other report (including elections, declarations, disclosures, schedules, estimates and information returns) required to be filed with any Governmental Authority with respect to any Tax. “Termination Fee” has the meaning set forth in Section9.6. “Transactions” means the Merger and the Bank Merger. “Treasury Stock” has the meaning set forth in Section3.1(b). Other terms used herein are defined elsewhere in this Agreement. ARTICLEII THE TRANSACTIONS 2.1The Merger. (a)Constituent Corporations and Surviving Corporation.The constituent corporations to the Merger are MFB and Acquisition Corp.Acquisition Corp. shall be the surviving corporation (the “Surviving Corporation”) in the Merger and the corporate existence of MFB shall cease at the Effective Time.The name of the Surviving Corporation shall be “MutualFirst Acquisition Corp.” (b)Corporate Law Filings and Effective Time.Subject to the satisfaction or waiver of the conditions set forth in ArticleVIII, the Merger shall become effective (the “Effective Time”) upon the filing of articles of merger (the “Articles of Merger”) relating to the Merger with the Indiana Secretary in accordance with Section23-1-40-5 of the IBCL or such later time as may be agreed to by the Parties and which is set forth in the Articles of Merger, not to exceed 30 days after the Articles of Merger are filed with the Indiana Secretary. (c)Effects of Merger.The Merger shall have the effects prescribed in the IBCL, including Acquisition Corp., as the Surviving Corporation, thereupon and thereafter possessing all of the rights, privileges, immunities and franchises, of a public as well as of a private nature, of each of the corporations so merged and Acquisition Corp., as the Surviving Corporation, becoming responsible and liable for all the liabilities, obligations and penalties of each of the corporations so merged.All rights of creditors and obligors and all Liens on the property of each of Acquisition Corp. and MFB shall be preserved unimpaired. 9 (d)Articles of Incorporation and By-Laws of Surviving Corporation.The Articles of Incorporation and By-Laws of the Surviving Corporation immediately after the Merger shall be those of Acquisition Corp. as in effect immediately prior to the Effective Time. (e)Directors of the Surviving Corporation.The directors of the Surviving Corporation immediately after the Merger shall be the directors of Acquisition Corp. immediately prior to the Effective Time, until such time as their successors shall be duly elected and qualified. (f)Officers of the Surviving Corporation.The officers of the Surviving Corporation immediately after the Merger shall be the officers of Acquisition Corp. immediately prior to the Effective Time, until such time as their successors shall be duly elected and qualified. (g)Short Form Plan of Merger.The plan of merger included in this Section2.1 shall be separately stated in a short form plan of merger to be executed by the Parties and such plan of merger shall be separately filed with or incorporated into the Articles of Merger to be filed with the Indiana Secretary 2.2Bank Merger.MFB shall cause MFB Financial, and MutualFirst shall cause MFSB, to timely take all necessary and appropriate action relating to the Bank Merger (including the execution of documents and instruments), as reasonably and mutually determined by MutualFirst and MFB including executing a separate agreement relating to the Bank Merger, to obtain all approvals and consents from Regulatory Authorities and third parties relating to the Bank Merger and to enable the Bank Merger to be consummated immediately following the Merger. 2.3Effective Date.Subject to the satisfaction or waiver of the conditions set forth in ArticleVIII, the Parties shall cause the effective date of the Merger (the “Effective Date”) to occur (i)not later than the 10th business day after the last of the conditions set forth in ArticleVIII to be satisfied prior to the Effective Date shall have been satisfied or waived in accordance with the terms of this Agreement, and all regulatory waiting periods and the time periods required by Section 9.1(i) have expired; or (ii)on such other date to which the Parties may agree in writing.The Parties shall take all necessary action to pre-file the Articles of Merger to enable the Effective Time to occur on the Effective Date. 2.4Reservation of Right to Revise Transactions.MutualFirst shall have the right to revise the structure for effecting any of the Transactions with the consent of MFB, which consent will not be unreasonably withheld; provided, however, that MutualFirst shall not have the right, without the prior written approval of the MFB Board, and, if required, the approval of the MFB shareholders, to make any revision to the structure of the Transactions, which (a)changes the value amount or kind of the consideration which the MFB shareholders are entitled to receive in the Merger, (b)adversely affects the income Tax treatment of the Merger to the MFB shareholders, or (c)will materially delay or jeopardize the receipt of any necessary consents or approvals of Regulatory Authorities or other third parties with respect to any of the Transactions or otherwise cause any condition to the Transactions set forth in ArticleVIII hereof not to be capable of being fulfilled in a timely manner.MutualFirst may exercise this right of revision by giving written notice thereof to MFB in the manner provided in Section10.4. 10 ARTICLEIII CONVERSION OF SHARES 3.1Conversion of MFB Common Stock; Merger Consideration. At the Effective Time, by virtue of the Merger and without any action on the part of MutualFirst, Acquisition Corp., MFB or the holders of any of the shares of MFB Common Stock, the Merger shall be effected in accordance with the following terms: (a)Outstanding MutualFirst and Acquisition Corp. Common Stock.Each share of MutualFirst Common Stock and Acquisition Corp. common stock that is issued and outstanding immediately prior to the Effective Time shall remain issued and outstanding following the Effective Time and shall be unchanged by the Merger. (b)Cancellation of Treasury Stock, etc.All shares of MFB Common Stock held in the treasury of MFB (“Treasury Stock”) and each share of MFB Common Stock owned by MutualFirst or any of its Subsidiaries immediately prior to the Effective Time (other than shares held in a fiduciary capacity or in connection with debts previously contracted) shall, at the Effective Time, cease to exist, and the Certificates for such shares shall be canceled as promptly as practicable thereafter, and no payment or distribution shall be made in consideration therefor. (c)Outstanding MFB Common Stock.Subject to the provisions of this ArticleIII, each share of MFB Common Stock issued and outstanding immediately prior to the Effective Time (other than shares to be canceled pursuant to Section3.1(b)) shall become and be converted into, as provided in and subject to the limitations set forth in this ArticleIII and 9.1(i)(2) if applicable, the right to receive at the election of the holder thereof as provided in Section3.2, the following, without interest: (1)for each share of MFB Common Stock with respect to whichan election to receive cash has been effectively made and not revoked or lost, pursuant to Section3.2 (a “Cash Election”), cash from MutualFirst in the amount of $41.00 (the “Cash Consideration”); (2)for each share of MFB Common Stock with respect to which an election to receive MutualFirst Common Stock has been effectively made and not revoked or lost, pursuant to Section3.2 (a “Stock Election”), 2.59 shares of MutualFirst Common Stock (the “Exchange Ratio”) (the “Stock Consideration”); (3)a combination of the Cash Consideration and the Stock Consideration (a “Mixed Election”); or (4)for each share of MFB Common Stock other than shares as to which a Cash Election, a Stock Election or a Mixed Election has been effectively made and not revoked or lost, pursuant to Section3.2, such Stock Consideration and/or Cash Consideration as is determined in accordance with Section3.2 for Non-Election Shares. 11 (d)Merger Consideration.The consideration that any one MFB shareholder may receive pursuant to ArticleIII is referred to herein as the “Merger Consideration” and the consideration that all of the MFB shareholders are entitled to receive pursuant to ArticleIII is referred to herein as the “Aggregate Merger Consideration”. (e)Cancellation of MFB Common Stock.After the Effective Time, shares of MFB Common Stock shall be no longer outstanding and shall be automatically canceled and shall cease to exist, and shall thereafter by operation of this Section3.1 represent the right to receive the Merger Consideration and any dividends or distributions with a record date prior to the Effective Time that were declared or made by MFB on such shares of MFB Common Stock in accordance with the terms of this Agreement on or prior to the Effective Time and which remain unpaid at the Effective Time. 3.2Election Procedures. (a)General Provisions.Holders of MFB Common Stock may elect to receive shares of MutualFirst Common Stock or cash (in either case without interest) in exchange for their shares of MFB Common Stock in accordance with the procedures set forth herein. Shares of MFB Common Stock as to which a Cash Election (including pursuant to a Mixed Election) has been made are referred to herein as “Cash Election Shares.” Shares of MFB Common Stock as to which a Stock Election has been made (including pursuant to a Mixed Election) are referred to as “Stock Election Shares.” Shares of MFB Common Stock as to which no election has been made (or as to which an Election Form is not returned properly completed) are referred to herein as “Non- Election Shares.” (b)Election Form and Transmittal Materials.An election form and other appropriate and customary transmittal materials (which shall specify that delivery shall be effected, and risk of loss and title to Certificates shall pass, only upon proper delivery of such Certificates to the Exchange Agent), in such form as MFB and MutualFirst shall mutually agree (“Election Form”), shall be mailed to each holder of record of MFB Common Stock as of the record date of the MFB Meeting at approximately the same time as the Joint Proxy Statement - Prospectus is mailed to the holders of record of MFB Common Stock.Each Election Form shall permit such holder, subject to the allocation and election procedures set forth in this Section3.2, (i) to elect to receive the Cash Consideration for all of the shares of MFB Common Stock held by such holder, (ii)to elect to receive the Stock Consideration for all of such shares, (iii)to elect to receive the Stock Consideration for a part of such holder’s MFB Common Stock and the Cash Consideration for the remaining part of such holder’s MFB Common Stock, or (iv)to indicate that such record holder has no preference as to the receipt of cash or MutualFirst Common Stock for such shares. A holder of record of shares of MFB Common Stock who holds such shares as nominee, trustee or in another representative capacity (an “Agent”) may submit multiple Election Forms, provided that each such Election Form covers all the shares of MFB Common Stock held by such Agent for a particular beneficial owner. Any shares of MFB Common Stock with respect to which the holder thereof shall not, as of the Election Deadline, have made an election by submission to the Exchange Agent of an effective, properly completed Election Form shall be deemed Non-Election Shares. 12 (c)Election Deadline.To be effective, a properly completed Election Form shall be submitted to the Exchange Agent on or before 5:00p.m., Central Time, on the date specified as the election deadline in the Election Form (or such other time and date as MFB and MutualFirst may mutually agree) (the “Election Deadline”); provided, however, that the Election Deadline may not occur more than five (5) business days prior to the anticipated Effective Date or after the Effective Date.MFB shall use its reasonable efforts to make available such additional Election Forms as MutualFirst may permit, to all Persons who become holders of record of MFB Common Stock between the Election Form Record Date and the close of business on the 2nd business day prior to the Election Deadline. MFB shall provide to the Exchange Agent all information reasonably necessary for it to perform as specified herein.An election shall have been properly made only if the Exchange Agent shall have actually received a properly completed Election Form by the Election Deadline. An Election Form shall be deemed properly completed only if accompanied by one or more Certificates (or customary affidavits and indemnification regarding the loss or destruction of such Certificates or the guaranteed delivery of such Certificates) representing all shares of MFB Common Stock covered by such Election Form, together with duly executed transmittal materials included with the Election Form. If an MFB shareholder either (i)does not submit a properly completed Election Form in a timely fashion or (ii)revokes its Election Form prior to the Election Deadline (without later submitting a properly completed Election Form prior to the Election Deadline), the shares of MFB Common Stock held by such shareholder shall be designated as Non-Election Shares.Any Election Form may be revoked or changed by the Person submitting such Election Form to the Exchange Agent by written notice to the Exchange Agent only if such notice of revocation or change is actually received by the Exchange Agent at or prior to the Election Deadline. MutualFirst shall cause the Certificate or Certificates relating to any revoked Election Form to be promptly returned without charge to the Person submitting the Election Form to the Exchange Agent. Subject to the terms of this Agreement and of the Election Form, the Exchange Agent shall have discretion to determine when any election, modification or revocation is received and whether any such election, modification or revocation has been properly made. All elections shall be revoked automatically if the Exchange Agent is notified in writing by MutualFirst or MFB, upon exercise by MutualFirst or MFB of its respective or their mutual rights to terminate this Agreement to the extent provided under Section9.1, that this Agreement has been terminated in accordance with Section9.1. (d)Stock Conversion Number.Notwithstanding any other provision contained in this Agreement, the total number of shares of MFB Common Stock to be converted into Stock Consideration pursuant to Section3.1(c)(2) (the “Stock Conversion Number”) shall be equal to eighty percent (80%) of the number of shares of MFB Common Stock outstanding immediately prior to the Effective Time.All of the other shares of MFB Common Stock shall be converted into Cash Consideration (in each case, excluding shares of MFB Common Stock to be canceled as provided in Section3.1(b)). (e)Excess Stock Election Shares.If the aggregate number of shares of MFB Common Stock with respect to which Stock Elections shall have been made (the “Stock Election Number”) exceeds the Stock Conversion Number, then all Cash Election Shares and all Non-Election Shares of each holder thereof shall be converted into the right to receive the Cash Consideration, and Stock Election Shares of each holder thereof will be converted into the right to receive the Stock Consideration in respect of that number of Stock Election Shares equal to the product obtained by multiplying (x)the number of Stock Election Shares held by such holder by (y)a fraction, the numerator of which is the Stock Conversion Number and the denominator of which is the Stock Election Number, with the remaining number of such holder’s Stock Election Shares being converted into the right to receive the Cash Consideration. 13 (f)Excess Cash Election Shares.If the Stock Election Number is less than the Stock Conversion Number (the amount by which the Stock Conversion Number exceeds the Stock Election Number being referred to herein as the “Shortfall Number”), then all Stock Election Shares shall be converted into the right to receive the Stock Consideration and the Non-Election Shares and Cash Election Shares shall be treated in the following manner: (i)If the Shortfall Number is less than or equal to the number of Non- Election Shares, then all Cash Election Shares shall be converted into the right to receive the Cash Consideration and the Non-Election Shares of each holder thereof shall convert into the right to receive the Stock Consideration in respect of that number of Non-Election Shares equal to the product obtained by multiplying (x)the number of Non-Election Shares held by such holder by (y)a fraction, the numerator of which is the Shortfall Number and the denominator of which is the total number of Non-Election Shares, with the remaining number of such holder’s Non-Election Shares being converted into the right to receive the Cash Consideration; or (ii)If the Shortfall Number exceeds the number of Non-Election Shares, then all Non-Election Shares shall be converted into the right to receive the Stock Consideration and Cash Election Shares of each holder thereof shall convert into the right to receive the Stock Consideration in respect of that number of Cash Election Shares equal to the product obtained by multiplying (x)the number of Cash Election Shares held by such holder by (y)a fraction, the numerator of which is the amount by which (1)the Shortfall Number exceeds (2)the total number of Non-Election Shares and the denominator of which is the total number of Cash Election Shares, with the remaining number of such holder’s Cash Election Shares being converted into the right to receive the Cash Consideration. (g)No Fractional Shares.Notwithstanding anything to the contrary contained herein, no Certificates or scrip representing fractional shares of MutualFirst Common Stock shall be issued upon the surrender for exchange of Certificates, no dividend or distribution with respect to MutualFirst Common Stock shall be payable on or with respect to any fractional share interest, and such fractional share interest shall not entitle the owner thereof to vote or to any other rights of a shareholder of MutualFirst. In lieu of the issuance of any such fractional share, MutualFirst shall pay to each former holder of MFB Common Stock who otherwise would be entitled to receive a fractional share of MutualFirst Common Stock, an amount in cash, rounded to the nearest cent and without interest, equal to the product of (i)the fraction of a share to which such holder would otherwise have been entitled and (ii)the Final MutualFirst Share Value.For purposes of determining any fractional share interest, all shares of MFB Common Stock owned by a MFB shareholder shall be combined so as to calculate the maximum number of whole shares of MutualFirst Common Stock issuable to such MFB shareholder. 14 3.3Delivery of Aggregate Merger Consideration to Exchange Agent; Payment of Merger Consideration Relating to Certificates Surrendered at or Prior to the Election Deadline.
